Scott, Judge,
delivered tlio opinion of the court.
We can not conceive a ground in law or equity on which the plaintiff’s right to a recovery in this action can be made to stand. The petition claims that the defendant holds to the use of the plaintiff money to which he is entitled. The cause of action, as stated, fails to set forth any facts from which this allegation can derive any support. The plaintiff, it appears, bought a leasehold estate encumbered with a trust given to secure the payment of debts. He admits that he was aware of the encumbrance at the time of this purchase and says he supposed the debts were genuine and really due, but afterwards discovered that they were fraudulent and pretended. Now, admitting that the debts were fraudulent, that was no concern of the plaintiff. He knew of their existence at the time of his purchase ; he believed them to be justly due ; he must therefore have been indemnified against them by the reduced price at which he purchased the property. As the debts were taken in the estimate in ascertain*152ing the value of the estate, whether they were real or pretended can not affect the plaintiff. To permit him to recover would be talcing so much from those who are really defrauded and giving to the. plaintiff who has no right to it. Those who conveyed the property to the plaintiffs are the only persons to take advantage of the fraud, and if they acquiesce in it nobody else has any ground for complaint.
This view of the subject disposes of the case, and we deem it unnecessary to advert to the other points made by counsel in their briefs.
The other judges concurring, the judgment is affirmed.